DETAILED ACTION
Response to Amendment
The amendment filed 07/08/2021 has been entered.
Claims 1-6, 8, 11, 14-16, 18 and 20 are cancelled. 
Claims 7, 9-10, 12-13, 17, and 19 are amended.
Claims 7, 9-10, 12-13, 17, and 19 are pending.

Allowable Subject Matter
Claims 7, 9-10, 12-13, 17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art found does not disclose nor make obvious the claim limitations regarding the specific time varying template or gain using the specific formulas or limits in claims 7, 9-10, 12-13, 17, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/JAMES R HULKA/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645